EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 31 May 2022.

The application has been amended as follows: 

The specification at the paragraph on page 13, lines 7-10 is amended as follows:

An oxide layer may be produced on the surface of the preliminary substrate 100[[110]]. The oxide layer may be a native oxide layer. The oxide layer may be removed with an acidic solution. According to one embodiment, the acid solution may be an HF solution. Alternatively, the acidic solution may be HBr, HI, or HCl.

7. (Currently Amended) The thermochemical sensor of claim 5[[8]], wherein, when the catalyst layer reacts with the target gas, heat is generated in the catalyst layer, and due to the generated heat, an electrical signal is generated in the thermoelectric layer.

8. (Currently Amended) The thermochemical sensor of claim 1, wherein the substrate structure comprises: 
a substrate having [[the]] concave portions and [[the]] convex portions; and 
a thermoelectric layer which conformally covers the substrate and which provides the thermoelectric surface.

9. (Currently Amended) The thermochemical sensor of claim 8, wherein a thickness of the thermoelectric layer is thinner than a level difference between the concave portions of the thermoelectric surface and the convex portions of the thermoelectric surface.

14. (Currently Amended) The method of claim 13, wherein the step of forming 
preparing a substrate having 
forming on the substrate a thermoelectric layer which provides the thermoelectric surface.

15. (Currently Amended) The method of claim 14[[13]], wherein the step of preparing the substrate having 
preparing a preliminary substrate; 
immersing the preliminary substrate in an aqueous etching solution; and 
heat-treating the immersed preliminary substrate.

Election/Restrictions
Claim 1 is allowable. Claims 13-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 6 August 2021, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance:
The translation of the foreign priority application filed 27 May 2022 is sufficient to disqualify Kim Paper ("Thermochemical hydrogen sensor based on Pt-coated nanofiber catalyst deposited on pyramidally textured thermoelectric film,” Applied Surface Science 415 (2017) 119-125; 5 October 2016) as prior art.
The declaration filed 27 May 2022 is sufficient to disqualify Kim Abstract ("Thermochemical hydrogen sensor based on Pt Nanofiber Catalyst coated Textured Shape Thermoelectric Thin Film"; ISNNM; July 5, 2016; IDS) as prior art. Although the header of this declaration reads "37 C.F.R. § 1.130(b)," it disqualifies the disclosure of Kim Abstract as prior art as set forth in 37 C.F.R. § 1.130(a). See MPEP 717.01(a)(1) and In re Katz, 687 F.2d 450, 455, 215 USPQ 14, 18 (CCPA 1982).
The amendments filed on 27 May 2022, together with the above examiner's amendment, overcome the remainder of the objections and rejections under 35 USC 112(b).
The prior art of Zhang ("Preparation and characteristics of Pt/ACC catalyst for thermoelectric thin film hydrogen sensor," Sensors and Actuators B 2007) is newly made of record. Zhang discloses a hydrogen sensor comprising a substrate structure having a thermoelectric layer of Bi2Te3 on a quartz substrate (section 2.5; Fig. 2) and Pt catalyst supported on an activated carbon cloth (abstract, section 2.3; Figs 1 and 1). Zhang does not disclose all the limitations of claim 1, including a thermoelectric surface that comprises concave portions and convex portions, and that the catalyst layer conformally covers the thermoelectric surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797